IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00161-CR

ADRIAN VALADEZ,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2012-2160-C1


                                      ORDER

      A notice of appearance was filed in this appeal designating new lead counsel for

appellant. The designation complies with Rule 6.1(c) of the Texas Rules of Appellate

Procedure.

      Accordingly, we enter the notice of appearance of counsel, Richard E. Wetzel, but

unless and until the Court receives an order that removes Jonathan Sibley as lead counsel

of record, Sibley remains lead counsel on appeal.       Moreover, if Jessica Freud has

subsequently been appointed appellate counsel, only the trial court may relieve her of
her duties to appellant. See TEX. CODE CRIM. PROC. ANN. art. 26.04(j)(2) (West 2009);

Enriquez v. State, 999 S.W.2d 906, 907 (Tex. App.—Waco 1999, order).


                                        PER CURIAM


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed June 7, 2017




Valadez v. State                                                               Page 2